Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Request for Continued Examination filed on 4/20/2022.
Claims 24, 26, 27, 29-34, 36, and 38-44 are pending.

Remarks

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

4.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection as cited below.
In the current rejection of the claims, prior art Kim discloses adjusting of power 
level of a wireless charger based on duration of human tissue presence during a period 
of time as cited below. Therefore, the combination of prior art OH and Kim discloses 
the limitations of the claims as cited below. This office action is Non-Final. 
	Double Patenting rejection of the claims are maintained as No Terminal 
Disclaimer was filed.	 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 24, 26, 27, 29, 30, 33-34, 38, 40, 41 and 42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,675,980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses apparatus that detect user activity and send it to a wireless charger that correspond to the limitations of the apparatus / media storage of the current application.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 24, 26, 27, 29-34, 36, and 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (U.S. Pub. No. 2016/0204642 A1) in view of Kim (“Advanced Power Control Scheme in Wireless Power Transmission for Human Protection From EM Field”, Seong-Min Kim, Jung-Ick, In-Kui Cho, Jae-Hun Yoon, Woo-Jin Byun and Hyun-Chul Choi, IEEE March 3, 2015).

As per claim 24, OH discloses:
An apparatus of an electronic device, the apparatus comprising: 
user interaction detection circuitry to detect user activity on the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162l , pen sensing panel 162a, hand sensing panel 162b); and 
control circuitry coupled to the user interaction detection circuitry to (See Figure 2, i.e. control unit 10): detect a presence of a wireless charging apparatus in proximity to the electronic device to charge the electronic device (See Figure 2, i.e. wireless reception module 12 & Para [0023]-[0024], i.e. sensing signal to the control 118…wireless power transmission –[prior art include receiver that received wireless power, therefore would detect the presence wireless charging]); 
receive user activity information from the user interaction detection circuitry associated with the user activity on the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] –[prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as the user activity as cited above] ); 
receive sensor data from one or more sensors associated with an environmental condition that indicates a presence of human tissue in proximity to the electronic device (See Para [0033], i.e. proximity sensor…temperature sensor…whether an object approaches a mobile terminal…internal/external temperature of the mobile terminal, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]); and
provide, to the wireless charging apparatus based on the detection of presence of the wireless charging apparatus (See Para [0025], i.e. wireless power reception module…communicate with the wireless power transmission apparatus, Para [0046], i.e. wireless charging through authentication, Para [0057], Para [0072], i.e. request wireless power transmission … start charging, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging –[prior art mobile device communicate with wireless charger such as through authentication , charge start request , and control charging stop – therefore is apparent the presence of wireless charging apparatus is detected as cited above]), the received user activity information and the sensor data, an indication of presence of human tissue in proximity to the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] - See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]–[prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as providing as the user activity control the charging process and also control stop charging when sense temperature result of human tissue and human proximity sensor is considered as the providing as cited above] ).
OH does not discloses:
wherein the electronic device is to receive, from the wireless charging apparatus, an adaptive level of charging power that is based on a comparison by the wireless charging apparatus of a time threshold to a length of time of the presence of the human tissue in proximity to the electronic device.
However, Kim discloses: wherein the electronic device is to receive, from the wireless charging apparatus, an adaptive level of charging power that is based on a comparison by the wireless charging apparatus of a time threshold to a length of time of the presence of the human tissue in proximity to the electronic device  (See Abstract, i.e. automatic wireless charging and power control scheme, See Section III, i.e. power control region divided into four regions…Level n, See Section IV, i.e. Design and Implementation…A laser sensor for detection of the distance to human body…moving obstacle is detected in the designed regions for 10s continuously…human body has access [Prior art discloses the threshold of 10s exposure in a region as indicate that human access a region being proximity to a charging device, therefore discloses the 
comparison by the wireless charging apparatus of a time threshold to a length of time of the presence of the human tissue in proximity to the electronic device  , prior art adjust power based on human presence (See Page 850, i.e. EM Power Control…Level 2 to Level 1), therefore including adaptive level of charging power]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art effective date of the  invention was made to incorporate the teaching of Kim into the 

teaching of OH because it would allow for reducing EM field depending on 

degree of human access (See Section I & Section VI).


As per claim 26, OH and Kim discloses all of the features of claim 24 as discloses above wherein OH also discloses wherein the user activity includes user interaction with a user interface of the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).

As per claim 27, OH and Kim discloses all of the features of claim 24 as discloses above wherein OH also discloses wherein the control circuitry is further to establish a wireless communication link with the wireless charging apparatus, wherein the indication of the user activity is provided via the wireless communication link (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).


As per claim 29, OH and Kim discloses all of the features of claim 28 as discloses above wherein OH also discloses wherein the one or more sensors include one or more of: an infrared (IR) sensor, a rotational sensor, or a camera (See Para [0033], i.e. gyro sensor (rotational sensor) ).

As per claim 30, OH and Kim discloses all of the features of claim 28 as discloses above wherein OH also discloses wherein the apparatus includes the one or more sensors (See Para [0033], i.e. proximity sensor, See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).

As per claim 31, OH and Kim discloses all of the features of claim 24 as discloses above wherein OH also discloses wherein the user interaction circuitry is further to detect that the user activity on the electronic device has stopped, and wherein the control circuitry is further to: receive updated user activity information from the user interaction circuitry to indicate that the user activity has stopped; and provide an indication to the wireless charging apparatus that the user activity has stopped (See Para [0033], i.e. proximity sensor, See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] – See Figure 6, i.e. input sensing 336).

As per claim 32, OH and Kim discloses all of the features of claim 31 as discloses above wherein OH also discloses wherein the control circuitry is to provide the indication that the user activity has stopped based on a determination that the user activity has been stopped for greater than a threshold time period (See Para [0058], i.e. input sensing threshold value at the time … charging, See Para [0067], Para [0072], Para [0073]).

As per claim 33, OH and Kim discloses all of the features of claim 24 as discloses above wherein OH also discloses one or more antennas, wherein the indication of the user activity is provided via the one or more antennas (See Figure 2, i.e. wireless reception module 12 & Para [0023]-[0024], i.e. sensing signal to the control 118…wireless power transmission).

As per claim 34, OH discloses:
One or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause an electronic device (See Figure 2, i.e. control unit 10 & storage 11) to: 
detect a presence of a wireless charging apparatus in proximity to the electronic device to charge the electronic device (See Figure 2, i.e. wireless reception module 12 & Para [0023]-[0024], i.e. sensing signal to the control 118…wireless power transmission –[prior art include receiver that received wireless power, therefore would detect the presence wireless charging]); 
receive user activity information to indicate user interaction with the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] –[prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as the user activity as cited above] ); and 
receive sensor data from one or more sensors associated with an environmental condition that indicates a presence of human tissue in proximity to the electronic device (See Para [0033], i.e. proximity sensor…temperature sensor…whether an object approaches a mobile terminal…internal/external temperature of the mobile terminal, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]);, and
provide, to the wireless charging apparatus based on the detection of the presence of the wireless charging apparatus (See Para [0025], i.e. wireless power reception module…communicate with the wireless power transmission apparatus, Para [0046], i.e. wireless charging through authentication, Para [0057], Para [0072], i.e. request wireless power transmission … start charging, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging –[prior art mobile device communicate with wireless charger such as through authentication , charge start request , and control charging stop – therefore is apparent the presence of wireless charging apparatus is detected as cited above]) the received user activity information and the sensor data, an indication of the presence of human tissue in proximity to the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] - See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]–[prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as providing as the user activity control the charging process and also control stop charging when sense temperature result of human tissue and human proximity sensor is considered as the providing as cited above] ).
OH does not dislcoses:
wherein the electronic device is to receive, from the wireless charging apparatus, a lower level of charging power based on a comparison by the wireless charging apparatus of a time threshold to a length of time of the presence of the human tissue in proximity to the electronic device.
However, Kim discloses: wherein the electronic device is to receive, from the wireless charging apparatus, a lower level of charging power based on a comparison by the wireless charging apparatus of a time threshold to a length of time of the presence of the human tissue in proximity to the electronic device (See Abstract, i.e. automatic wireless charging and power control scheme, See Section III, i.e. power control region divided into four regions…Level n, See Section IV, i.e. Design and Implementation…A laser sensor for detection of the distance to human body…moving obstacle is detected in the designed regions for 10s continuously…human body has access [Prior art discloses the threshold of 10s exposure in a region as indicate that human access a region being proximity to a charging device, therefore discloses the comparison by the wireless charging apparatus of a time threshold to a length of time of the presence of the human tissue in proximity to the electronic device  , prior art adjust power based on human presence (See Page 850, i.e. EM Power Control…Level 2 to Level 1), therefore including adaptive level of charging power]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art effective date of the  invention was made to incorporate the teaching of Kim into the 

teaching of OH because it would allow for reducing EM field depending on 

degree of human access (See Section I & Section VI).


As per claim 36, OH and Kim discloses all of the features of claim 34 as discloses above wherein OH also discloses wherein the user interaction includes user interaction with a user interface of the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).


As per claim 38, OH and Kim discloses all of the features of claim 34 as discloses above wherein OH also discloses wherein the one or more sensors include one or more of: an infrared (IR) sensor, a rotational sensor, or a camera (See Para [0033], i.e. gyro sensor (rotational sensor) ).

As per claim 39, OH and Kim discloses all of the features of claim 34 as discloses above wherein OH also discloses wherein the instructions, when executed by the one or more processors, are further to cause the electronic device to: receive updated user activity information from the user interaction circuitry to indicate that the user interaction has stopped; determine, based on the updated user activity information, that the user interaction has been stopped for longer than a threshold time period; and provide, based on the determination, an indication to the wireless charging apparatus that the user activity has been stopped (See Para [0033], i.e. proximity sensor, See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] – See Figure 6, i.e. input sensing 336).

As per claim 40, OH discloses:
A wireless charging apparatus comprising: 
charging circuitry to radiate an electromagnetic field to wireless charge an electronic device in proximity to the wireless charging apparatus (See Figure 1, i.e. charger 1 with resonance signal generator 114); and
control circuitry coupled to the charging circuitry, the control circuitry to (See Figure 1, i.e. control unit 118): receive, from the electronic device, an indication of presence of human tissue proximity to the electronic device See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] - See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]), wherein the indication is based on:
detection, by the electronic device, of a presence of the wireless charging apparatus (See Para [0025], i.e. wireless power reception module…communicate with the wireless power transmission apparatus, Para [0046], i.e. wireless charging through authentication, Para [0057], Para [0072], i.e. request wireless power transmission … start charging, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging –[prior art mobile device communicate with wireless charger such as through authentication , charge start request , and control charging stop – therefore is apparent the presence of wireless charging apparatus is detected as cited above]);
detection, by user interaction detection circuitry of the electronic device, of user activity on the electronic device (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] –[prior art control charge include reduce and/or stop charge current based on user activity include activity of touch screen and/or activity of phone answer phone call is considered as the user activity as cited above] ); and
sensor data from one or more sensors of the electronic device, wherein the sensors are associated with an environmental condition that indicates a presence of human tissue in proximity to the electronic device (See Para [0033], i.e. proximity sensor…temperature sensor…whether an object approaches a mobile terminal…internal/external temperature of the mobile terminal, See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076]); and
and lower a power level of the radiated electromagnetic field based on the indication  (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] – See Para [0054], i.e. external temperature …temperature rise as a temperature change by human body contact…wireless charging stop, See Para [0062], i.e. human body proximity is sensed…control unit …stop charging, See Para [0074]-[0076] - [prior art control charge include reduce and/or stop charge current] ).
OH does not dislcoses:
identify, based on the indication, a length of time that the human tissue is in proximity to the electronic device; and lower, based on a comparison by the wireless charging apparatus of the length of time to a time threshold
However, Kim discloses: identify, based on the indication, a length of time that the human tissue is in proximity to the electronic device; and lower, based on a comparison by the wireless charging apparatus of the length of time to a time threshold (See Abstract, i.e. automatic wireless charging and power control scheme, See Section III, i.e. power control region divided into four regions…Level n, See Section IV, i.e. Design and Implementation…A laser sensor for detection of the distance to human body…moving obstacle is detected in the designed regions for 10s continuously…human body has access [Prior art discloses the threshold of 10s exposure in a region as indicate that human access a region being proximity to a charging device, therefore discloses the comparison by the wireless charging apparatus of a time threshold to a length of time of the presence of the human tissue in proximity to the electronic device  , prior art adjust power based on human presence (See Page 850, i.e. EM Power Control…Level 2 to Level 1), therefore including adaptive level of charging power]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art effective date of the  invention was made to incorporate the teaching of Kim into the 

teaching of OH because it would allow for reducing EM field depending on 

degree of human access (See Section I & Section VI).


As per claim 41, OH and Kim discloses all of the features of claim 40 as discloses above wherein OH also discloses wherein the charging circuitry includes: an induction coil to radiate the electromagnetic field (See Figure 1, i.e. 114); a power amplifier coupled with the induction coil to control current provided to the induction coil to radiate the electromagnetic field (See Figure 1, i.e. 112); and logic coupled with the control circuitry and power amplifier, to control the power amplifier, in response to signal from the control circuitry (See Figure 1, i.e. control 118 & Para [0021]-[0025]).

As per claim 42, OH and Kim discloses all of the features of claim 40 as discloses above wherein OH also discloses wherein the user interaction includes user interaction with a user interface of the electronic device  (See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079]).

As per claim 43, OH and Kim discloses all of the features of claim 40 as discloses above wherein OH also discloses wherein the indication is a first indication, and wherein the control circuitry is further to: receive a second indication that the user interaction with the electronic device has stopped; and raise the power level of the radiated electromagnetic field based on the second indication  (See Para [0033], i.e. proximity sensor, See Figure 2, i.e. Touch screen 16 & input sensing pane 162, pen sensing panel 162a, hand sensing panel 162b & Para [0028]-[0030], See Para [0051]-[0055], i.e. associated event…call event…user input event such as finger touch input…charging stop…charge current reduction, Para [0062], input sensing event…control unit…stops the charging, See Para [0066]-[0079] – See Figure 6, i.e. input sensing 336).

As per claim 44, OH and Kim discloses all of the features of claim 43 as discloses above wherein OH also discloses wherein the second indication is to indicate that the user interaction with the electronic device has been stopped for longer than a threshold time period (See Para [0058], i.e. input sensing threshold value at the time … charging, See Para [0067], Para [0072], Para [0073]).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851